NO. 07-07-0196-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 13, 2007

______________________________



JUSTIN DAVIS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2005-408,311; HONORABLE BRADLEY UNDERWOOD, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Justin Davis filed a pro se notice of appeal from his conviction for murder and accompanying sentence of ten years confinement.  The certification of right to appeal executed by the trial court, and signed by appellant’s trial counsel, states that “this criminal case is a plea-bargain case and the Defendant has NO right of appeal.”  By letter dated May 16, 2007, we notified appellant of this circumstance, and that the appeal is subject to dismissal based on the certification unless, by June 5, 2007, we were provided an amended certification illustrating that he has the right to appeal or appellant demonstrates other grounds for continuing the appeal.  That deadline has lapsed and we have not received an amended certification or a response authorizing continuation of the appeal in the face of the trial court’s certification.  

Accordingly, we must, and do, dismiss the appeal.  
Tex. R. App. P. 25.2(d).







James T. Campbell

   	         Justice









Do not publish.